December 19 2012


                                           DA 12-0106

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2012 MT 294N



PETER WILLIAM HARPER,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. ADV 2011-956
                       Honorable Dorothy McCarter, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Peter William Harper (self-represented), Missoula, Montana

                For Appellee:

                       Steve Bullock, Montana Attorney General; C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney; Tara A. Harris, Deputy
                       County Attorney, Helena, Montana


                                                   Submitted on Briefs: November 28, 2012
                                                              Decided: December 18, 2012



Filed:

                       __________________________________________
                                         Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Peter William Harper (Harper) was convicted in 1996 of various drug-related

offenses. We affirmed on appeal. State v. Harper, 284 Mont. 185, 943 P.2d 1255 (1997).

Harper filed in the District Court a “petition for writ of habeas corpus correction of unlawful

sentence,” in 2011, in which he claimed that his 1996 conviction is illegal, that he does not

have access to a law library, and that he is being denied medical care. The District Court

considered the petition as one for postconviction relief and allowed the State of Montana to

file a response.

¶3     The District Court determined that the one-year statute of limitations under § 46-21-

102(1), MCA, barred Harper’s complaint as to his 1996 conviction. The court also ruled that

Harper’s second and third allegations properly should be considered as a petition for habeas

corpus. The court directed the State to respond to those allegations. Harper appealed the

District Court’s order before the State filed a response.

¶4     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, as amended in 2006, which provides for noncitable memorandum

opinions. It is clear on the face of the record and the briefs before us that the District Court

correctly interpreted Montana law when it determined that § 46-21-102(1), MCA, barred
                                               2
Harper’s challenge to his 1996 conviction.

¶5    Affirmed.



                                                 /S/ BRIAN MORRIS


We Concur:


/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ MICHAEL E WHEAT
##




                                             3